

115 S2378 IS: Access Business Credit Act of 2018
U.S. Senate
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2378IN THE SENATE OF THE UNITED STATESFebruary 6, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for interest
			 on certain small business loans.
	
 1.Short titleThis Act may be cited as the Access Business Credit Act of 2018. 2.Exclusion of interest on certain small business loans (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
					139H.Interest on certain small business loans
 (a)In generalIn the case of a bank described in subsection (c), gross income shall not include qualified interest received from a small business during the taxable year.
 (b)Qualified interestThe term qualified interest means, with respect to a small business, interest on indebtedness of not more than $5,000,000— (1)secured by land situated in the United States that is used or held by the small business in connection with the active conduct of a farming business, or
 (2)incurred in the ordinary course of the trade or business of the small business. (c)Bank described (1)In generalA bank is described in this subsection if the bank has less than $50,000,000,000 in assets at the close of the preceding taxable year.
 (2)Bank definedFor purposes of this subsection— (A)In generalThe term bank means—
 (i)any financial institution described in section 581 or 591, and (ii)a corporation which, under the laws of the State of its incorporation, is subject to supervision and examination by the Commissioner of Banking or other officer of such State in charge of the administration of the banking laws of such State.
 (B)Holding companyThe term bank includes— (i)any bank holding company (within the meaning of section 2(a) of the Bank Holding Company Act of 1956), and
 (ii)any subsidiary of a financial institution described in section 581 or 591 or of any bank holding company if such subsidiary is predominantly engaged (directly or indirectly) in the active conduct of a banking, financing, or similar business.
 (d)Small businessThe term small business means a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632).
 (e)Farming businessThe term farming business has the meaning given such term by section 263A(e)(4). . (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139G the following new item:
				Sec. 139H. Interest on certain small business loans..
 (c)Effective dateThe amendments made by this section shall apply to interest received in taxable years beginning after December 31, 2017.